Citation Nr: 0422893	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  02-06 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a back disability, 
to include as an undiagnosed illness.   
 
2.  Entitlement to service connection for disability 
manifested by pain involving multiple joints, to include the 
arms, right knee, and low back and pelvis due to an 
undiagnosed illness. 
 
3.  Entitlement to service connection for headaches due to an 
undiagnosed illness. 
 
4.  Entitlement to service connection for disability 
manifested by psychiatric symptoms due to an undiagnosed 
illness.  
 
5.  Entitlement to service connection for disability 
manifested by gastrointestinal symptoms due to an undiagnosed 
illness. 
 
6.  Entitlement to service connection for sexual dysfunction 
due to an undiagnosed illness. 
 
7.  Entitlement to service connection for disability of the 
left testis (hydrocele), to include as due to an undiagnosed 
illness. 
 
8.  Entitlement to service connection for peripheral vascular 
disease with bilateral claudication, neuropathy and leg pain 
due to an undiagnosed illness. 
 
9.  Entitlement to service connection for disability 
manifested by cardiovascular symptoms due to an undiagnosed 
illness. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION
The veteran served in the Army National Guard, and had active 
duty from December 1990 until June 1991, to include in the 
Persian Gulf War Theater of Operations.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the Huntington, West Virginia Regional Office (RO).

The appellant was afforded a hearing by videoconference in 
February 2004 before the undersigned Veterans Law Judge.  The 
transcript is of record.  The issues of entitlement to 
service connection for disabilities manifested by back pain, 
to include on a direct basis, chronic multiple joint pain, 
cardiovascular symptoms, psychiatric symptoms, sexual 
dysfunction, a disability of the left testis (hydrocele), and 
gastrointestinal symptoms, due to an undiagnosed illness, are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  Postoperative residuals peripheral vascular disease with 
bilateral claudication, neuropathy and leg pain is a 
diagnosed illness and is not of service origin.

2.  Tension headaches are a diagnosed illness and are not of 
service origin.  


CONCLUSIONS OF LAW

1.  Postoperative residuals peripheral vascular disease with 
bilateral claudication, neuropathy and leg pain, to include 
as due to an undiagnosed illness, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 
2002); 38 C.F.R. 3.303, 3.317 (2003).

2.  Tension headaches, to include as due to an undiagnosed 
illness, were not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131, 1117 (West 2002); 38 C.F.R. 3.303, 
3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

Specifically, the VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 C.F.R. § 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the appellant of the information and evidence 
needed to substantiate the claims on appeal.  He was provided 
with a copy of the December 1998 rating action, a March 2000 
statement of the case, as well as supplemental statements of 
the case in March 2002 and October 2002.  These documents, 
collectively, provide notice of the law and governing 
regulations, the reasons for the determinations made 
regarding the claims, and the evidence which has been 
received in this regard.  In letters dated in August 1997 and 
January 2001 the veteran was notified of the information and 
evidence needed to establish his claims, what evidence the VA 
had obtained, and what evidence the VA would attempt to 
obtain on his behalf.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO has obtained private clinical evidence identified by 
the appellant which has been associated with the claims 
folder.  The case was remanded for further development in 
November 2003, and the veteran was afforded a personal 
hearing before the undersigned Member of the Board in 
February 2004.  VA examinations were conducted in October 
1998, and extensive VA outpatient clinical records have been 
retrieved and associated with the claims folder.  The record 
discloses that VA has met its duty to assist the appellant in 
obtaining evidence necessary to substantiate the claims 
currently being decided.  No additional evidence appears 
forthcoming.  

The Board notes that the January 2001 VCAA letter was mailed 
to the veteran subsequent to the appealed rating decision in 
violation of the VCAA.  Also, VA did not specifically inform 
the veteran to provide any evidence in his possession that 
pertains to the claim as required by 38 C.F.R. § 3.159.  The 
Board, however, finds that in the instant case the veteran 
has not been prejudiced by this defect.  In this regard, the 
Board notes the veteran was provided notice of the division 
of responsibility in obtaining evidence pertinent to his case 
and ample opportunity to submit and/or identify such 
evidence.  All identified pertinent evidence has been 
obtained.  

Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  As such, the Board finds that the VA has 
satisfied its duties to notify and assist the veteran, and 
adjudication of the appeal at this time poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

In general, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2003).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service 
or aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (2003).  

For Persian Gulf veterans, service connection may be granted 
for objective indications of a chronic disability resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms, to include, but not limited to, 
fatigue; muscle or joint pain; neurologic signs or symptoms; 
neuropsychologic signs or symptoms; signs or symptoms 
involving the respiratory system; or sleep disturbances.  The 
chronic disability must have become manifest either during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006, and must not be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b) (2003).  

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; (B) The following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection. 38 C.F.R. § 
3.317(a)(2)(i). For purposes of this section, the term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities. Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained. 
38 C.F.R. § 3.317(a)(2)(ii). For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(3). For purposes of this section, 
disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6- month period will be 
considered chronic. The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. 38 C.F.R. § 3.317(a)(4).

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 U.S.C.A. 
§ 1117(e) (West 2002); 38 C.F.R. § 3.317(d)(2003).

Factual background

The service medical records for the veteran's period of 
active duty, to include the April 2001 redeployment 
examination reflect no pertinent abnormality

The veteran received treatment at VA, private, and military 
facilities from 1992 to 2002 for various disorder and 
complaints.  

Records from West Virginia University Hospital dated between 
1996 and 1997 reflect that the appellant sought treatment for 
complaints of left leg and hip pain for which he underwent 
extensive diagnostic workup culminating in diagnoses that 
included left common iliac artery occlusion, stenosis of the 
right common iliac artery and stenosis of the left popliteal 
artery.  Over the course of the year, the veteran underwent 
numerous other diagnostic and surgical procedures for 
claudication, including repair of the left femoral artery, 
and left angioiliac artery angioplasty and stent placement.  
It was recorded that he developed thrombotic complications of 
the right leg from a radiologic procedure which necessitated 
right lower extremity thromboendarterectomy , vein grafting 
and right femoral popliteal bypass.  The veteran was shown to 
receive continuing treatment for disabling peripheral artery 
disease, symptoms of which include neuropathy.  He was noted 
to be a long-term smoker.

The veteran was evaluated at Walter Reed Medical Center, Gulf 
War Health Center, in June 1998 for persistent physical 
symptoms with onset of symptoms after service in the Gulf.  
These symptoms included headaches, and leg pain.    The 
diagnoses included peripheral vascular disease and peripheral 
neuropathy secondary to surgery.  

The veteran was afforded a VA examination in October 1998 
where noninvasive arterial studies of the lower extremities 
were performed.  It was found that there was no evidence of 
significant peripheral vascular disease either on clinical 
evaluation or by diagnostic study.  The clinical history 
reflects that the veteran had undergone surgery on both legs 
for the peripheral vascular disease.

A VA neurological examination was also conducted in October 
1998.  At that time the veteran reported headaches since his 
returned from the Gulf War.  The examiner's impression was 
cephalgia, possibly of the tension type.  The examiner stated 
that the he was inclined to believe the headaches were 
predominately of the tension type. 

VA outpatient clinical records dated in April 2001 reflect 
that the veteran was seen for follow-up of lower extremity 
disability.  Following evaluation, an assessment of advanced 
peripheral vascular disease, status post right popliteal 
graft and abdominal aortic aneurysm was rendered.  He was 
noted to be on aspirin and coumadin therapy.

The veteran presented testimony during his hearing before the 
undersigned Veterans Law Judge in February 2004 to the effect 
that he had a lot of pain in his legs and headaches which 
appeared within six months following his return from the 
Persian Gulf.  He had the first surgery for leg pain in 1996.

Analysis

The Board has carefully considered the statements of the 
veteran and his representative to the effect that the 
bilateral lower extremity disability and headaches the 
veteran now experiences are due to an undiagnosed illness 
based on service in the Persian Gulf.  

In this regard the first clinical evidence of complaints 
relative to the lower extremities was in 1996, several years 
after service.  His complaints have been diagnosed as 
peripheral vascular disease.  As a result he has undergone 
surgery on the legs and as indicated in June 1998 the surgery 
have also resulted in peripheral neuropathy of the lower 
extremities.  The postoperative residuals, peripheral 
vascular disease of the lower extremities with claudication, 
leg pain, and neuropathy is a diagnosed illness which thus 
precludes service connection under 38 U.S.C.A. § 1117.  
Additionally, there is no medical evidence of record which 
relates the peripheral vascular disease with claudication, 
neuropathy, and leg pain to the veteran's military service.

Concerning the headaches, the veteran was evaluated for 
headaches at Walter Reed Medical Center in 1998 several years 
after service.  Additionally a VA neurologist in October 1998 
indicated that the headaches were tension headaches.  This is 
a diagnosed illness which thus precludes service connection 
under 38 U.S.C.A. § 1117.  Additionally, there is no medical 
evidence of record which relates the tension headaches to the 
veteran's military service.

Accordingly, service connection is not warranted for 
peripheral vascular disease with claudication, neuropathy and 
leg pain, and tension headaches.  The Board has considered 
the doctrine of benefit of the doubt as to this issue, but 
finds that the record does not provide an approximate balance 
of negative and positive evidence on the merits.  Therefore, 
a reasonable basis for a grant of this benefit sought on 
appeal is not identified at this time.


ORDER

Service connection for postoperative residuals peripheral 
vascular disease with claudication, neuropathy and leg pain, 
and tension headaches, to include as due to an undiagnosed 
illness, is denied.


REMAND

The veteran testified during his hearing on appeal in 
February 2004 that he had recently undergone an arteriogram 
and heart catheterization at the Ruby Memorial Hospital in 
Morgantown, West Virginia, and was to be scheduled for 
additional treatment the next month or thereafter.  He also 
indicated that additional surgery would be performed on his 
legs for circulation problems.  These records should be 
requested and associated with the claims folder.

The appellant indicated at the hearing that he receives 
ongoing treatment for multiple complaints and disorders, 
including psychiatric disability, at the Clarksburg VA 
Hospital.  Upon review of the record, the Board observes that 
clinic notes from that facility date only through February 
2002.  Therefore, any ensuing records need to retrieved and 
associated with the claims folder. 

The veteran is service connection for residuals of fracture 
of the left index finger and costochrondritis.  He testified 
that he injured his back at the same time that he sustained 
trauma to the ribs.  He also has complaints of pain affecting 
multiple other joints which he claims is are due to an 
undiagnosed illness.  The Board is of the opinion that a 
special VA orthopedic examination with a medical opinion is 
indicated.  

Although, the veteran's chest pain has been diagnosed as 
costochondritis, when seen at Walter Reed Medical Center, 
Gulf War Health Center, in June 1998, the veteran also 
reported shortness of breath, a pounding and racing heart, 
fatigue, and dizziness.  The record reflects that the veteran 
underwent a number of VA examinations pertaining to the 
claims at issue in September and October 1998.  After 
reviewing these reports the Board is of the opinion that more 
specific diagnoses are warranted.  

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, these matters are REMANDED to the RO for the 
following actions:

1.  The appellant should be contacted 
and asked to identify all VA and non-VA 
health care providers who have treated 
him any disability at issue since 1991, 
to include the Ruby Memorial Hospital.  
Complete clinical records should be 
obtained from each health care provider 
the appellant identifies, if not 
already of record.

2.   The RO should obtain copies of the 
veteran's VA medical records dating from 
February 20, 2002 from the Clarksburg VA 
medical facility.  

3.  A VA examination should be 
conducted by an orthopedist to 
determine the nature, severity and 
etiology of any disabilities manifested 
by pain involving the joints, to 
include the arms, right knee, and back 
and pelvis due to an undiagnosed 
illness.  The claims folder must be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner is requested to obtain a 
detailed clinical history, to include 
the identification of all involved 
joints as indicated by the veteran and 
the fall in which he injured his ribs 
as it relates to the veteran's back.  
In addition to x-rays any other tests 
and studies deemed necessary should be 
accomplished.  The examiner's attention 
should be directed to the June 1998 
report from the Walter Reed Medical 
Center, Gulf War Health Center.

Following the examination the examiner 
is requested to render an opinion as to 
whether it is as likely as not that any 
joint disorder manifested by pain, if 
present, is chronic and, if so, whether 
the disorder is attributable to a 
"known" clinical diagnosis in light of 
the medical history and records and 
examination findings.  If so, the 
examiner should be requested to 
identify the diagnosed disorder and 
explain the basis for the diagnosis.  
If the disorders are not due to a known 
diagnosis, the examiners should so 
specify.  

If a back disorder is diagnosed, the 
examiner is also requested to render an 
opinion as to whether it is as likely 
as not that the disorder is related to 
the inservice fall which the veteran 
indicates occurred while stationed in 
the Persian Gulf.  

4.  A VA examination should be 
conducted by a gastroenterologist to 
determine the nature, severity and 
etiology of any disabilities manifested 
by gastrointestinal symptoms to include 
due to an undiagnosed illness.  The 
claims folder must be provided to the 
examiner for review in conjunction with 
the examination.  The examiner is 
requested to obtain a detailed clinical 
history.  All tests and studies deemed 
necessary should be accomplished.  The 
examiner's attention should be directed 
to the June 1998 report from the Walter 
Reed Medical Center, Gulf War Health 
Center.

Following the examination the examiner 
is requested to render an opinion as to 
whether it is as likely as not that any 
disability manifested by 
gastrointestinal symptoms, if present, 
is chronic and, if so, whether the 
disorder is attributable to a "known" 
clinical diagnosis in light of the 
medical history and records and 
examination findings.  If so, the 
examiner should be requested to 
identify the diagnosed disorder and 
explain the basis for the diagnosis.  
If the disorder is not due to a known 
diagnosis, the examiners should so 
specify.  

5.  A VA examination should be 
conducted by a psychiatrist to 
determine the nature, severity and 
etiology of any disability manifested 
by psychiatric symptoms to include due 
to an undiagnosed illness.  The claims 
folder must be provided to the examiner 
for review in conjunction with the 
examination.  The examiner is requested 
to obtain a detailed clinical history.  
All tests and studies deemed necessary 
should be accomplished.  The examiner's 
attention should be directed to the 
June 1998 report from the Walter Reed 
Medical Center, Gulf War Health Center.

Following the examination the examiner 
is requested to render an opinion as to 
whether it is as likely as not that any 
disability manifested by psychiatric 
symptoms, if present, is chronic and, 
if so, whether the disorder is 
attributable to a "known" clinical 
diagnosis in light of the medical 
history and records and examination 
findings.  If so, the examiner should 
be requested to identify the diagnosed 
disorder and explain the basis for the 
diagnosis.  If the disorder is not due 
to a known diagnosis, the examiners 
should so specify.  

6.  A VA examination should be 
conducted by a specialist in 
genitourinary disorders to determine 
the nature, severity and etiology of 
any sexual dysfunction, hydrocele, and 
or epididymitis to include due to an 
undiagnosed illness.  The claims folder 
must be provided to the examiner for 
review in conjunction with the 
examination.  The examiner is requested 
to obtain a detailed clinical history.  
All tests and studies deemed necessary 
should be accomplished.  The examiner's 
attention should be directed to the 
June 1998 report from the Walter Reed 
Medical Center, Gulf War Health Center.

Following the examination the examiner 
is requested to render an opinion as to 
whether it is as likely as not that any 
disability manifested by genitourinary 
symptoms, to include sexual 
dysfunction, if present, is chronic 
and, if so, whether the disorder is 
attributable to a "known" clinical 
diagnosis in light of the medical 
history and records and examination 
findings.  If so, the examiner should 
be requested to identify the diagnosed 
disorder and explain the basis for the 
diagnosis.  If the disorder is not due 
to a known diagnosis, the examiners 
should so specify.  

Concerning the hydrocele and 
epididymitis, if diagnosed, the 
examiner is also requested to render an 
opinion as to whether it is as likely 
as not that these disorders began while 
the veteran was on active duty.  A 
complete rational for any opinion 
expressed should be included in the 
report.

7.  A VA examination should be 
conducted by a cardiovascular 
specialist to determine the nature, 
severity and etiology of any disability 
manifested by cardiovascular symptoms, 
to include as due to an undiagnosed 
illness.  The claims folder must be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner is requested to obtain a 
detailed clinical history.  All tests 
and studies deemed necessary should be 
accomplished.  The examiner's attention 
should be directed to the June 1998 
report from the Walter Reed Medical 
Center, Gulf War health Center.

Following the examination the examiner 
is requested to render an opinion as to 
whether it is as likely as not that any 
disability manifested by cardiovascular 
symptoms is chronic and, if so, whether 
the disorder is attributable to a 
"known" clinical diagnosis in light of 
the medical history and records and 
examination findings.  If so, the 
examiner should be requested to 
identify the diagnosed disorder and 
explain the basis for the diagnosis.  
If the disorder is not due to a known 
diagnosis, the examiners should so 
specify.  

8.  Thereafter, if otherwise in order, 
the RO should readjudicate the 
appellant's claims.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and be given an appropriate 
opportunity to respond thereto.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2





